Citation Nr: 0426309	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  97-29 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arthritis, 
and if so whether entitlement to service connection for 
arthritis is in order.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

Appellant had active military service from February 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that initially denied appellant's 
request to reopen a finally denied claim for service 
connection for arthritis of the knees and shoulders because 
new and material evidence had not been received to support 
reopening of the claim.  Subsequent to a March 2003, Board 
remand, it was concluded new and material evidence had been 
received, and the matter was denied on the merits.  The claim 
is now again before the Board. 

Appellant testified in a hearing before the RO's Hearing 
Officer in March 1998.  A transcript of that testimony has 
been associated with the file.


FINDINGS OF FACT

1.  Appellant's claim for service connection for arthritis of 
the right knee and right ankle was denied by a rating 
decision in April 1946.  It was held that there was no 
arthritis on separation examination.  Appellant was notified 
of the denial but did not appeal within one year.  This is 
the last final denial of the claim for any reason.

2.  During the early part of his service he was seen for 
infectious arthritis.  This was variously noted to have 
existed prior to service and to have started during service.  
At separation no pertinent clinical abnormalities were found 
and it was indicated that there was no permanent disability 
from the arthritis treated during service.

3.  In 1990 the veteran tried to reopen his claim.  He was 
informed of the old denial and told to submit new and 
material evidence.  No further response as to that 
application is on file.

4.  Evidence added to the file subsequent to the April 1946 
rating decision bears directly and substantially on the 
specific matter under consideration, is not cumulative and 
redundant of the evidence of record, and is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.

5.  Appellant is competently diagnosed to currently have 
degenerative joint disease of the shoulders and knees to a 
disabling degree.  He is not currently diagnosed to have 
rheumatoid arthritis.

6.  Current competent medical opinion is that appellant's 
knee and shoulder disability is age-related and is not 
related to his military service.  Degenerative arthritis was 
not shown during service or within 1 year of separation.  
Continuing infectious arthritis has not been clinically 
established at any time after separation from service.


CONCLUSIONS OF LAW

1.  Evidence added to the file since the April 1946 rating 
decision is new and material; the claim for service 
connection for arthritis is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Chronic infectious arthritis was not incurred or 
aggravated by military service.  U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2003).

3.  Osteoarthritis was not incurred in or aggravated by 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, appellant filed a claim for service 
connection for arthritis in February 1946, and the claim was 
denied by a rating decision in April 1946.  A substantially 
complete application to reopen the claim was received in 
January 1997, and that application was denied by a rating 
decision in February 1997.  The rating decision of February 
1997, the Statement of the Case (SOC) in April 1997, February 
1991, and Supplemental Statements of the Case (SSOC) in 
August 1998, July 2000, August 2001 (that reopened the claim, 
adjudicated de novo, and continued the denial), January 2004, 
and April 2004 all listed the evidence on file that had been 
considered in formulation of the decision.  The Board 
remanded the claim back to RO in March 2003 specifically to 
address notification/due process issues under the VCAA.  RO 
sent appellant a duty-to-assist letter in November 2003 in 
compliance with the remand.

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection as well as the "new and material" 
evidence necessary to reopen a finally adjudicated claim. The 
Board is aware of no additional outstanding evidence that 
would be relevant to the issue of service connection, and 
therefore holds that the notification requirements of the 
VCAA have been satisfied in regard to this claim.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical 
records.  Appellant specifically denies having ever had any 
medical treatment for arthritis after his military service, 
whether by VA or private medical providers, so there are no 
relevant treatment records to pursue. Appellant was afforded 
a VA medical examination in August 2000 and the examination 
report is on file.  Appellant was afforded a hearing before 
the Decision Review Officer in March 1998 in which to present 
evidence and arguments in support of his claim.  The Board 
also notes that appellant submitted letter to the Board in 
September 2002 stating that he does not intend to submit 
additional evidence and asking for resolution of his appeal 
without further delay.  The Board accordingly finds that VA's 
duty to assist has been satisfied in regard to this claim.  
These documents have essentially told him to submit all the 
evidence that he has and there is no showing that there is 
additional evidence that should be obtained.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant's 
enlistment record dated November 1942 shows no physical 
defects and classifies appellant as 1-A.

A dispensary slip dated June 16, 1943, shows that appellant 
presented with marked swelling about the right ankle joint.  
The impression was early rheumatoid arthritis.

A hospital disposition for July 1943 shows that appellant was 
treated at the Fort Meade station hospital from June 16, 
1943, to July 22, 1943, for moderate chronic infectious 
arthritis of the right ankle and elbow.  The treatment is 
noted as not in the line of duty, existed prior to induction 
(EPTI).  Appellant was discharged to duty as "improved."

A sick call slip dated August 16, 1943, shows a tentative 
diagnosis of "chronic arthritis - no - EPTI" ("chronic 
arthritis - not line of duty - existed prior to induction").  
Appellant was returned to duty on November 16, 1943.  The 
supporting hospital disposition dated November 16, 1943, 
states appellant was treated in August 1943 by the Fort Meade 
Station Hospital for mild chronic infectious arthritis of the 
right knee and shoulder and moderate chronic infectious 
arthritis of the right ankle and elbow, both EPTI.  Appellant 
was discharged to duty on November 16, 1943, as 
"unimproved." Appellant was released to duty, but one day 
later a corrected letter stated that appellant was not 
considered to be fit for overseas duty.

A change of status report dated August 24, 1943, shows 
appellant was transferred from Ward M-9 to Ward M-11 with 
diagnosis of chronic arthritis; evaluation was not line of 
duty - EPTI.  A change of status report dated November 8, 
1943, shows appellant was transferred from Ward M-11 to Ward 
M-10, with diagnosis of chronic arthritis, not in line of 
duty, EPTI.

The Clinical Record Briefs from Fort Meade Station Hospital 
show the progressive reevaluation of appellant's condition.  
The Clinical Record Brief dated July 22, 1943, returned 
appellant to duty status and provided a final diagnosis of 
"arthritis, acute [crossed out], recurrent [crossed out], 
chronic [final version], non suppurative, infectious, non-
venereal, moderate, right ankle and elbow, cause 
undetermined."  Line of Duty was initially noted "yes" but 
this was crossed out and the notation was changed to "No - 
EPTI."  Condition on completion of case was noted as 
"improved."  The Clinical Record Brief dated November 16, 
1943, provided a condition on completion of case as 
"improved" but this was changed by pen-and-ink to 
"unimproved."  Line of Duty determination was " No - 
EPTI." 

Hospital notes from Fort Meade dated April 18, 1945, state 
that appellant was hospitalized for "arthritis" (quotation 
marks in original) for 3-1/2 months and now has pains in 
joints of the left leg and left shoulder.  Appellant was 
relieved of all duty pending report on sedimentation rate.  A 
subsequent note dated April 26, 1945, states that there was 
no clinical evidence of disease in the right shoulder or 
right knee.

Appellant's original physical examination report prior to 
discharge, dated February 1946, is on file although partially 
obscured due to fire damage.  Reported significant diseases 
include chronic arthritis of the right knee and right ankle 
as treated at Fort Meade for 4 months in 1943. Notation was 
that these conditions did not exist prior to induction, were 
not aggravated by military service, were incurred during 
military service, but did not cause a present defect.  The 
examiner recorded no musculoskeletal abnormalities.  The 
examiner recorded that appellant complained of recurrent 
attacks of slight pain in the right knee and right ankle, no 
history of trauma and no swelling.  On the initial attack, 
both knees and both ankles were swollen and quite tender.  At 
the time of the examination, appellant complained of only 
occasional mild pain.

Appellant submitted his original claim for service connection 
for chronic arthritis of the right knee and right ankle in 
February 1946.  The claim was denied by a rating decision in 
April 1946 because the last examination of record did not 
find a present disability.  Appellant was notified of the 
decision by letter, but did not appeal the rating.

Appellant submitted a request to reopen his claim for service 
connection in April 1990.  In an accompanying letter, 
appellant stated that he was diagnosed with rheumatoid 
arthritis at Fort Meade and was consequently assigned to 
limited duty in a service unit.  RO sent appellant a letter 
in June 1990 stating that the claim was previously finally 
denied and would not be reopened without submission of 
evidence that the condition was incurred in or aggravated by 
military service.

Appellant submitted the instant request to reopen the claim 
in January 1997.  RO denied the claim by rating decision in 
February 1997, based on a finding of no new and material 
evidence since the previous final denial.

Appellant submitted a Notice of Disagreement (NOD) in March 
1997, in which he asserted that he had never had arthritis 
prior to military service.  The NOD appeared to raise a claim 
for clear and unmistakable error (CUE) in regard to the 
original denial of April 1946.  RO adjudicated the CUE claim 
and denied it by a rating decision of February 1999, which 
held that the original denial of April 1946 was not 
erroneous.  

At the time appellant submitted the NOD cited above, he also 
submitted a Statement in Support of Claim (dated December 
1996 but received by RO in March 1997) stating that he had 
awakened one morning at Fort Meade to find that he could not 
bend his knees or get out of bed.  Appellant was admitted to 
the base hospital with joints that were stiff, red in color, 
and sore to the touch.  Appellant was informed that he had 
rheumatoid arthritis.  Appellant remained an inpatient for 
approximately four months and was then released to light 
duty.  Appellant was assigned to be a vehicle driver for a 
service unit and was excused marching, lifting, and military 
formations.  

Appellant testified in a hearing at the Regional Office in 
March 1998.  Appellant testified that he was first diagnosed 
with arthritis while in the service in 1943 (Transcript, pg. 
2).  Appellant denied having ever been told that he had 
arthritis prior to service (Transcript, pg. 3).  After he was 
discharged, appellant complained about joint pains to various 
doctors, who would simply administer aspirin (Transcript, pg. 
3).  Appellant's symptoms have progressively worsened since 
1943, but still tend to be intermittent (Transcript, pg. 4).

Appellant testified that one morning in 1943 he simply could 
not get out of bed, and when he was able to hobble to sick 
call he was informed for the first time that he had arthritis 
(Transcript, pg. 4).  Appellant was hospitalized for 
approximately four months, and was kept on bed rest except 
for therapy (Transcript, pg. 5).  Appellant recalled that he 
was given an actual physical examination at the time of his 
separation, but did not know if he was seen by any 
specialists in orthopedics or rheumatology (Transcript, pg. 
7).  

Appellant testified that after his discharge he was employed 
by J.C. Penney, but did not receive a physical examination in 
conjunction with that employment (Transcript, pg. 7).  
Appellant received treatment from his private family 
physician during the immediate postwar period, but did not 
consult any specialists (Transcript, pg. 8).  In 
approximately 1967, appellant got a job with IBM and was 
given a physical, but that physical did not identify 
arthritis (Transcript, pg. 9).  During his tenure, appellant 
had surgery for a duodenal ulcer; appellant is not aware that 
arthritis was identified during the workups for that surgery 
(Transcript, pg. 10).  Appellant was identified as having 
colon cancer in November 1953, and received intensive 
treatment for the cancer for the subsequent year, but none of 
the attending doctors mentioned arthritis (Transcript, pg. 
12-13).  Appellant belongs to an HMO and has an assigned 
primary care physician; appellant has occasionally complained 
to his PCP about joint pain but the PCP informs him that the 
pain is age-related (Transcript, pg. 14).  Appellant and his 
service representative also expressed concern about the 
apparent contradiction in the service medical records caused 
by the notation "No - EPTI " which they assume means, "not 
existing prior to induction" (Transcript, pg. 15-16).      

Appellant submitted a statement to VA in April 1998 asserting 
that he has never been treated by a physician or hospital for 
arthritis after his discharge from service.

Appellant had a VA X-ray of both knees in August 2000.  The 
film showed moderate narrowing of the joint spaces medially; 
this was associated with slight hypertrophic spurring at the 
bony margins. No recent fracture was seen. The interpreter's 
impression was moderate degenerative arthritic changes of the 
bilateral knee joints.

Appellant also had a VA X-ray of both shoulders in August 
2000.  The film showed moderate narrowing of both shoulder 
joint spaces.  No recent fracture was seen.  The 
interpreter's impression was moderate degenerative arthritic 
changes of the bilateral shoulders.

Appellant had a VA serology evaluation in August 2000 that 
resulted in a finding of rheumatoid factor (RF) negative.

Appellant underwent a VA joints examination in August 2000.  
The examiner noted appellant's reported history of pain in 
stiffness in the knees and shoulders since 1943.  Appellant 
reported that he did not currently take medication for the 
joint pain.  Appellant complained of early morning pain, 
swelling, and stiffness in the knees and shoulders; it takes 
several hours for the joints to become mobile.  Appellant had 
no weakness, redness, or heat of the joints.  Appellant had 
no locking of the joints.  In addition to early mornings, the 
pain is associated with exertion, walking, prolonged sitting, 
and cold weather.  Appellant was not noted to use crutch, 
cane, brace, or corrective shoes.  Appellant has not had 
surgery or injury to the joints.  There was no dislocation or 
subluxation of the joints.  Appellant was informed in service 
that he had rheumatoid arthritis.

On examination of the knees, there was no swelling of the 
joints but there was stiffness of both knees.  Flexion of 
both knees was 130 degrees without pain.  Both knees had 
crepitus on movement, and the McMurray and drawer tests were 
negative in both knees.

On examination of the shoulders, there was tenderness in the 
bicipital shoulder area of both shoulders, as well as 
dislocation of the right and left shoulder.  There was 
crepitus on movement of both shoulders.  Abduction was 160 
degrees right shoulder and 140 degrees left shoulder.  
Adduction was 35 degrees right shoulder and 40 degrees left 
shoulder.  Flexion was 50 to 60 degrees right shoulder 65 
degrees left shoulder.  Extension was 30 degrees right 
shoulder and 35 degrees left shoulder.  Internal rotation was 
45 degrees in both shoulders.  External rotation was 35 to 40 
degrees right shoulder and 35 degrees left shoulder.  
Appellant was observed to hesitate to extend, flex, and 
externally rotate both shoulders because of the stiffness of 
the muscles.

The examiner's initial diagnosis was rheumatoid arthritis of 
both shoulders and both knees.  Approximately two weeks 
later, the examiner made a pen-and-ink change to the 
diagnosis.  Based on the examiner's review of the C-file (not 
available prior to the examination but reviewed after the 
examination) and on the results of the X-rays and serology 
evaluation cited above, the examiner crossed out the previous 
diagnosis of rheumatoid arthritis and instead diagnosed 
degenerative joint disease of the shoulders and knees. 

The examiner subsequently issued a clarifying memorandum in 
February 2001 stating that based on the examiner's review of 
the C-file and the medical evidence, appellant's current knee 
and shoulder conditions are age-related and not related to 
service.  The examiner's diagnosis was degenerative joint 
disease of the right shoulder and both knees, and based upon 
the examiner's review of the C-file it is at least as likely 
as not that appellant's current degenerative arthritis is 
unrelated to the service.

Appellant's service representative submitted a VA Form 646 in 
August 2002 that enclosed an extract from the Merck Manual, 
Chapter 108 (Arthritis and Related Disorders), pages 1239-
1243 (Rheumatoid Arthritis).  The Form 646 asserts that some, 
but not all, service medical records indicate that 
appellant's arthritis existed prior to service.  The Form 646 
cites the Merck Manual that onset of rheumatoid arthritis may 
be abrupt and may not always be shown on X-ray.  The VA 646 
contends that the August 2000 VA examination was not reliable 
because the examining physician was not a rheumatologist. The 
VA 646 contends that the Merck Manual lists criteria for 
diagnosis of rheumatoid arthritis that appellant meets and 
that a rheumatologist would have recognized.  The VA 646 
asserts that appellant should be granted service connection 
retroactive to 1946, because appellant would have been 
granted service connection for chronic arthritis at that time 
had modern medicine been available then. 
 
The Merck Manual extract submitted by appellant's service 
representative states that rheumatoid arthritis is a chronic 
syndrome of unknown etiology whose onset may be at any age 
but most often occurs between 25 and 50.  Onset may be 
abrupt, with simultaneous inflammation in multiple joints, 
but is more frequently insidious, with progressive joint 
involvement.  The American Rheumatism Association lists 11 
criteria for rheumatoid arthritis.  A diagnosis of 
"classical rheumatoid arthritis" requires satisfaction of 
at least 7 of the 11 criteria, a diagnosis of "definite 
rheumatoid arthritis" requires satisfaction of at least 5 of 
the 11 criteria, a diagnosis of "probable rheumatoid 
arthritis" requires satisfaction of at least 3 of the 11 
criteria, and a diagnosis of "possible rheumatoid 
arthritis" requires satisfaction of at least 2 of the 11 
criteria.  A many as 75 percent of patients improve during 
the first year with conservative treatment, while 5 to 10 
percent of patients are eventually disabled despite full 
treatment. 

Appellant's sister, R. L. N., submitted a letter dated June 
2002 (received March 2004) stating that appellant was in 
excellent health prior to service and was an athlete; it was 
accordingly surprising when appellant was hospitalized for 
arthritis in 1943.

Appellant's brother, R. S. M., submitted a letter dated June 
2002 (receive March 2004) stating that appellant was in 
excellent health prior to service and had no physical 
disabilities prior to his hospitalization for chronic 
arthritis in the Army.

Appellant's sister-in-law, M. J. M., submitted a letter dated 
June 2002 (received March 2004) stating that she had visited 
him while he was hospitalized for arthritis. She states that 
as long as she knew appellant prior to the war he had never 
been sick or in a hospital.



III.  Analysis

New and Material Evidence

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (2002).  The Board is 
under the statutory obligation to conduct a de novo review of 
the new and material evidence issue.  Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the last final adjudication denying service connection in 
April 1946.  If new and material evidence is presented or 
secured to a disallowed claim the Board can reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Otherwise, the Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  However, where resolution of the issue 
on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

The instant request to reopen the claim for service 
connection was received in January 1997.  For claims 
submitted prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers that bears directly and substantially on the 
specific matter under consideration, that is neither 
cumulative nor redundant, and that is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.  38 
C.F.R. § 3.156(a) (2001).  

Evidence of record at the time of the April 1946 denial 
consisted of the following: service medical records.

Evidence added to the record after the April 1946 denial 
consists of the following: VA medical examination reports, VA 
medical opinion statement, appellant's testimony before the 
RO's Hearing Officer, and lay statements by appellant and 
several family members.

The VA medical examinations and opinion are "material 
evidence" because the etiology of the arthritis is a 
specific issue under contention, and a health care 
professional is competent to testify in regard to medical 
questions such as diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  The lay statements by appellant's 
family members are "material evidence" because a layperson 
is competent to testify in regard to observed symptoms, if 
not to medical issues such as diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Appellant's 
testimony is "material evidence" because an appellant is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 504 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

The Board finds that the new evidence cited above is 
probative, if not necessarily dispositive, in regard to the 
key factual issues of contention: whether appellant's 
condition pre-existed service, whether appellant's condition 
was chronic and uninterrupted after discharge from service, 
the specific nature of appellant's current claimed disorder, 
and whether there is a nexus between appellant's current 
claimed disorder and any disease or injury in service.  This 
evidence therefore meets the legal definition of "new and 
material" evidence, and as such, the appeal has been 
reopened.

Given that new and material evidence has been received in 
regard to this claim, the Board will proceed to adjudicate 
the appeal on its merits.

Entitlement to Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in a 
disability was incurred in active military service, or, if 
pre-existing, was aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002), 38 C.F.R. §§ 3.303(a), 3.304 
(2003).  Service connection for osteoarthritis may be 
presumed to have been incurred in service where present to a 
compensable degree following qualifying service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service medical records substantiate that appellant was 
diagnosed with and treated for infectious arthritis in 
service.  There are some notations in the service medical 
records that the condition preexisted service, but appellant 
contends that the arthritis did not exist prior to service 
and was thus incurred in service.  The Board must accordingly 
begin by considering whether the arthritis was a preexisting 
condition. 

A veteran is presumed to be sound upon entry into the 
military.  38 C.F.R. § 3.304(b) (2003); Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  A veteran is entitled to service 
connection for a disorder present in service unless the 
disorder was noted in the induction physical examination or 
unless clear and unmistakable evidence shows that the 
condition preexisted service.  Junestrom v. Brown, 6 Vet. 
App. 264, 266 (1994); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  By "clear and unmistakable evidence" is meant 
that which cannot be misunderstood or misinterpreted; it is 
that which is undebatable.  Vanerson v. West, 12 Vet. App. 
254 (1999).

In this case, appellant's enlistment physical does not show 
that appellant had arthritis prior to service.  Appellant's 
separation physical examination in February 1946 notes in-
service treatment for arthritis historically, finds no 
current disability for arthritis, and notes that the 
condition was incurred in but not aggravated by service.  The 
intervening clinical notes between those two examination 
reports list the condition as "not in line of duty - existed 
prior to induction" but do not provide any supporting 
clinical rationale, e.g. normal rate of progress of the 
disease or history as related by appellant.  There being only 
a conclusion (existed prior to induction) but no supporting 
evidence, the Board finds for purposes of this adjudication 
that appellant's in-service arthritis has not been clearly 
and unequivocally shown to be preexisting.      

In order to prevail on the issue of service connection for a 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in some 
circumstances lay evidence, of in-service occurrence or 
aggravation of the disease or injury; and medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The first part of the Hickson test is medical evidence of a 
current disability.  Here, the file contains the VA medical 
examination of August 2000 documenting that appellant 
currently suffers from degenerative joint disease of the 
knees and shoulders.  The Board finds that the first part of 
the Hickson test has been satisfied.

The second part of the Hickson test is medical or lay 
evidence of in-service aggravation or incurrence of a 
disease.  Here, the service medical records and appellant's 
testimony document that he was hospitalized for arthritis for 
several months while in service, and appellant's sister-in-
law submitted a statement saying that she visited appellant 
while he was hospitalized.  The Board finds that the second 
part of the Hickson test has been satisfied.

The third part of the Hickson test is medical evidence of a 
nexus between the current disability and the in-service 
disease or injury.  The VA medical examiner's statement in 
February 2001, that it is at least as likely as not that 
appellant's degenerative arthritis is unrelated to service, 
misstates the burden of proof and is accordingly not useful 
for adjudication purposes.  However, the rest of the 
examiner's opinion in February 2001, and his clinical 
observations and diagnoses in August 2000, are relevant and 
competent, and are in fact the only medical evidence 
subsequent to appellant's discharge in 1946.

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerreri v. Brown, 4 Vet. App. 467, 
470-1 (1993).

In this case, the Board accepts the VA medical examiner's 
opinion as credible and competent.  The VA medical examiner 
reviewed the file prior to articulating his revised 
diagnosis, and access to the file is a factor in assessing 
the credibility of a medical opinion.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  The VA medical examiner's opinion 
that appellant's current condition is age-related rather than 
service-related is uncontroverted by any other medical 
opinion.  The findings of a physician are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).   The Board accordingly 
finds that the third part of the Hickson test has not been 
satisfied, and that there is no medical evidence of nexus.

The Board at this point recognizes that appellant's service 
representative has argued that the VA medical examination in 
August 2000 was inadequate because it was not performed by a 
rheumatologist.  However, the Board is aware of no reason why 
a physician who is not a rheumatologist may not render a 
competent diagnosis finding that a patient's condition is 
osteoarthritis rather than rheumatoid arthritis.  The Merck 
Manual, submitted by appellant in support of his claim, 
discusses the criteria for diagnosing rheumatoid arthritis 
but does not assert that only a rheumatologist is competent 
to make the diagnosis.       

As an alternative to the Hickson analysis, under 38 C.F.R. 
§ 3.303(b) (2003), service connection may be awarded for a 
chronic condition when (1) a chronic disease manifests itself 
in service and the veteran currently has the same condition, 
or (2) a disease manifests itself in service but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's current 
condition.  Savage v. Gober, 10 Vet. App. 488, 485-98 (1997).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2003).  Certain chronic 
diseases shall be presumptively service-connected if they 
become manifest within one year after discharge, but 
arthritis is not among them.  38 C.F.R. § 3.303, 3.309 
(2003).

In this case, there are notations of "chronic arthritis" in 
appellant's service medical record, but the separation 
physical does not show that appellant had arthritis to a 
disabling degree at the time of his discharge, and appellant 
has specifically denied ever receiving any medical treatment 
for arthritis after his discharge.  It is not contested that 
the veteran was treated during service for joint pain which 
was attributed to infectious arthritis.  Following treatment, 
however, this appears to have resolved.  There is no finding 
of infectious arthritis at separation examination, nor is 
there such finding at any time after separation from service.  
Recent studies have revealed a negative rheumatoid factor, 
and there is no evidence of any treatment for infectious 
arthritis after service.  Significantly, there is no X-ray 
evidence of bony changes during service attributed to or 
indicative of osteoarthritis and there is no history or joint 
trauma.

Current clinical evidence reveals osteoarthritis, not 
infectious arthritis.  There is also current competent 
medical evidence stating that appellant's current arthritis 
is age-related and not related to any arthritis incurred in 
service.  The Board accordingly finds that service connection 
as a chronic disease is not available.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.  


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
arthritis is granted.  Service connection for arthritis is 
denied on the merits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



